Citation Nr: 1032612	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 1997, 
for the award of a total disability rating due to individual 
unemployability based on service-connected disabilities (TDIU).  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Jenny Twyford, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2006 and November 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The March 2006 rating decision granted entitlement to a TDIU and 
assigned an effective date of September 27, 1997, which the 
Veteran appealed to the Board.  In a February 2009 decision, the 
Board denied an effective date prior to September 27, 1997, for 
the grant of a TDIU.  Thereafter, the Veteran appealed the 
Board's denial of his claim to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2010 Joint Motion for 
Remand (Joint Motion), which the Court granted in an Order dated 
later in February 2010, the Secretary of VA and the Veteran (the 
parties) determined that a remand was necessary in order to 
ensure compliance with prior Board remand orders pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), and to decide whether 
VA satisfied its duty to assist the Veteran in determining at 
what point in time he became unemployable due to his service-
connected disabilities.  As such, the Court vacated and remanded 
the Board's decision denying an effective date prior to September 
27, 1997, for the award of a TDIU.

The November 2009 rating decision, as relevant, denied 
entitlement to service connection for a spine and disc condition.  
Thereafter, later in November 2009, the Veteran entered a notice 
of disagreement.  As such, this claim is being remanded herein 
for the issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.




REMAND

With respect to the Veteran's claim for an earlier effective date 
for the award of a TDIU, the Joint Motion addressed two 
deficiencies in the Board's February 2009 decision, namely, 
failure to ensure compliance with prior remand orders and failure 
to assist the Veteran in determining at what point in time he 
became unemployable due to his service-connected disabilities.  

Regarding the former deficiency, the Joint Motion determined that 
an October 2004 Board remand instructed the agency of original 
jurisdiction (AOJ) to provide a VA examination for the Veteran 
and the examiner should opine whether the Veteran was unable to 
obtain and maintain substantially gainful employment solely as a 
result of his service-connected disabilities; however, such 
examination and opinion were never provided.  The Board observes 
that, in October 2004, the issue on appeal was entitlement to 
TDIU.  At such point in time, a TDIU had not been granted and the 
Board determined that an examination and opinion were necessary 
to decide the claim.  However, as a TDIU was subsequently granted 
in the March 2006 rating decision on appeal, any deficiency with 
respect to the duty to assist in developing the underlying claim 
is rendered harmless as a full grant of benefits sought on appeal 
was awarded.  

Moreover, the October 2004 remand directed that the Veteran be 
afforded a VA medical examination and opinion regarding "whether 
it is at least as likely as not that the [V]eteran is unable to 
obtain and maintain substantially gainful employment solely as a 
result of his service-connected hypertensive cardiovascular 
disease and acne, without regard to his age or any nonservice-
connected disorders."  Thereafter, in February 2006, the Veteran 
was afforded VA examinations relevant to such disabilities and 
the examiners specifically offered opinions with regard to the 
Veteran's employability in light of such disabilities.  
Therefore, while compliance with the October 2004 remand orders 
is not necessary in light of the subsequent grant of a TDIU in 
the March 2006 rating decision, the Board finds that the VA 
examinations and opinions obtained in February 2006 substantially 
complied with the October 2004 remand orders such that no further 
action is required in this regard.  See D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002). 

However, with respect to the latter deficiency identified by the 
Joint Motion, i.e., a failure of the duty to assist the Veteran 
in determining at what point in time he became unemployable due 
to his service-connected disabilities, the Board finds that a 
remand is necessary in order to obtain a retrospective medical 
opinion on this matter.  In this regard, the Veteran claims that 
his service-connected disabilities rendered him unemployable 
prior to September 27, 1997, and, as such, he is entitled to an 
earlier effective date for a TDIU.  

Effective dates for increases in compensation, to include the 
award of TDIU, are assigned in accordance with 38 U.S.C.A. § 5110 
(West 2002) and 38 C.F.R. § 3.400 (2009).  The effective date of 
an increase in compensation shall be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  However, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of a claim for increased compensation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).

In the instant case, VA received the Veteran's formal claim for a 
TDIU (VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability), on October 16, 1991.  As 
such, under VA regulations, the earliest effective date that 
could possibly be assigned is October 16, 1990, i.e., one year 
prior to the date of claim.  However, the March 2006 rating 
decision granted a TDIU effective as of September 27, 1997, which 
is the date the Veteran met the threshold percentage criteria for 
a TDIU.  

In this regard, a total disability rating may be granted when a 
claimant is unable to secure or follow a substantially gainful 
occupation because of service-connected disabilities.  When a 
claimant claims unemployability but is less than totally disabled 
under the schedular criteria, a total rating may nevertheless be 
granted if service-connected disorders prevent him from securing 
and maintaining substantially gainful employment, provided that: 
if there is only one such disability, the disability is rated at 
60 percent or more; and if there are two or more disabilities, at 
least one of them is rated at 40 percent or more and the combined 
rating is 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
evidence demonstrates that the Veteran is unemployable by reason 
of his service-connected disabilities, but fails to meet the 
percentage standards discussed above, the claim must be submitted 
to the Director of Compensation and Pension (C&P) Service for 
extraschedular consideration. 38 C.F.R. § 4.16(b).

Prior to September 27, 1997, the Veteran's service-connected 
disabilities did not meet the threshold percentage criteria under 
38 C.F.R. § 4.16(a).  Specifically, prior to such date, the 
Veteran's service-connected disabilities were hypertensive 
cardiovascular disease with nephrosclerosis, evaluated as 30 
percent disabling, effective December 3, 1980; diabetes mellitus 
with retinopathy, evaluated as 20 percent disabling, effective 
July 39, 1986; skin disorder to include acne, evaluated as 10 
percent disabling, effective April 22, 1991; and hiatal hernia, 
evaluated as noncompensably disabling, effective December 12, 
1990, which result in a combined evaluation of 50 percent.   
Therefore, the relevant inquiry is whether such service-connected 
disabilities prohibited him from sustaining gainful employment 
prior to September 27, 1997, such that the claim should be 
submitted to the Director of C&P Service for extraschedular 
consideration.

In the instant case, the Joint Motion observed that, in the 
February 2009 decision, the Board noted that "the exact date 
upon which the Veteran became unemployable is unclear."  
Further, the Joint Motion noted that the evidence of record 
demonstrated that the Veteran was unemployable as early as May 
1989 due to both service-connected disabilities and nonservice-
connected disabilities; however, VA did not obtain an opinion to 
determine if the Veteran was unemployable due to his service-
connected disabilities alone earlier than September 27, 1997.  

In this regard, the evidence of record reflects that the Social 
Security Administration (SSA) determined that the Veteran was 
rendered unemployable as of May 3, 1989, due to severe poorly 
controlled hypertension, insulin-dependent diabetes mellitus, 
gastritis, status post-cholecystectomy, recurrent peptic ulcer 
disease, and somatization disorder with mild depression.

A May 1989 letter from Dr. Riegler to the Veteran's employer, the 
U.S. Postal Service, reflects that the Veteran was being treated 
for diabetes mellitus, esophagitis and gastritis, and rheumatoid 
arthritis and would probably be permanently disabled.  Dr. 
Riegler indicated that, because of stress related to the 
Veteran's job, his condition would not improve while working and 
recommended that he retire due to disability.

An August 1990 statement from Dr. Rutledge reflects that he 
suggested that the Veteran retire from his postal job because of 
multiple problems, to include recurrent musculoskeletal injuries, 
myositis, diabetic-related problems, and recurrent peptic ulcer 
disease symptoms.  He further indicated that the Veteran was 
unable to do meaningful work and he considered him physically 
disabled due to recurrent peptic ulcer disease, chronic 
arthralgias, arthritis of the lumbar spine and left hip, stress 
response and chronic anxiety, history of hemorrhoidectomy, 
recurrent perianal pain, hypertensive cardiovascular disease, 
insulin-dependent diabetes, and liver dysfunction.

An August 1991 medical record reflects that the Veteran reported 
having three surgeries in 1985 and 1989, to include a 
hemorrhoidectomy, cholecystectomy, and a double hernia repair 
while employed at the U.S. Postal Service.  The Veteran indicated 
that he lost his job due to excessive leave because of such 
illnesses.  He further stated that he was employed by H&R Block 
in February 1990, but had problems with controlling his blood 
sugar and dermatological problems from his diabetes, namely 
boils, which led to anxiety and depression.

A January 1992 record from Dr. Rutledge reflects that the Veteran 
had chronic stress-related problems and, in fact, was unable to 
be gainfully employed for same.  Dr. Rutledge further stated that 
that the Veteran was permanently physically disabled due to 
multiple medical problems, including insulin-dependent diabetes, 
history of chronic hepatitis, recurrent peptic ulcer disease, and 
affective disorder.

An August 1996 VA Social and Industrial Survey reflects that the 
Veteran had worked as a postal mail handler until lower back pain 
and lumbar stress forced him out of work.  

Based on the preceding evidence, which attributes the Veteran's 
unemployability to a combination of service-connected and 
nonservice-connected disabilities, the Board finds that a 
retrospective medical opinion is necessary to determine when the 
Veteran became unemployable due solely to service-connected 
disabilities.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  A retrospective medical opinion may be 
required to determine whether, and if so when, it can be 
concluded that the Veteran's service-connected disabilities alone 
prevented a Veteran from obtaining and maintaining substantially 
gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(noting that a duty to assist may include development of medical 
evidence through a retrospective medical evaluation where there 
is a lack of medical evidence for the time period being rated); 
see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a lack 
of medical evidence for the time period being rated).  Therefore, 
as it is unclear whether the Veteran was rendered unemployable 
due to service-connected disabilities prior to September 27, 
1997, the Board finds that a retrospective medical opinion 
addressing such inquiry should be obtained.  

If, after obtaining the aforementioned opinion, the AOJ 
determines that Veteran is prohibited from sustaining gainful 
employment due to his service-connected disabilities prior to 
September 27, 1997, the case should be forwarded to the Director 
of C&P Service for extraschedular consideration.  See 38 C.F.R. § 
4.16(b).

Finally, with respect to the Veteran's claim of entitlement to 
service connection for a back disorder, the Board notes that a 
November 2009 rating decision denied service connection for such 
disorder and, thereafter, later in November 2009, the Veteran 
submitted a notice of disagreement to the AOJ as to such denial. 
When there has been an initial AOJ adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to a statement of the case.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on 
this issue is needed.  See Manlincon, supra.  But this issue will 
be returned to the Board after issuance of the statement of the 
case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with statement of the 
case on the issue of entitlement to service 
connection for a back disorder.  Please 
advise the Veteran of the time period in 
which to perfect his appeal.  If the Veteran 
perfects his appeal of this issue in a timely 
fashion, then return the case to the Board 
for its review, as appropriate.

2.  Forward the Veteran's claims file to an 
appropriate medical professional in order to 
obtain an opinion regarding the Veteran's 
employability prior to September 27, 1997.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should take into account all evidence of 
record, to include both the lay and medical 
evidence.  

Prior to September 27, 1997, the Veteran was 
service-connected for the following 
disabilities: hypertensive cardiovascular 
disease with nephrosclerosis, effective 
December 3, 1980; diabetes mellitus with 
retinopathy, effective July 30, 1986; skin 
disorder to include acne, effective April 22, 
1991; and hiatal hernia, effective December 
12, 1990.

Based on a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
Veteran's service-connected disabilities of 
hypertensive cardiovascular disease with 
nephrosclerosis, diabetes mellitus with 
retinopathy, skin disorder to include acne, 
and hiatal hernia, singularly or jointly, 
rendered him unable to secure or follow a 
substantially gainful occupation consistent 
with his education and occupational 
experience prior to September 27, 1997.  If 
the examiner finds that the Veteran was 
unemployable due to such service-connected 
disabilities prior to September 27, 1997, he 
or she should indicate when exactly the 
Veteran was rendered unemployable.  The 
examiner is advised that he or she may not 
consider a disability service-connected prior 
to the effective date of the grant of service 
connection, as listed in the preceding 
paragraph.

In offering the foregoing opinions, the 
examiner should not take into consideration 
factors other than the Veteran's service-
connected disabilities (i.e., age or 
nonservice-connected disabilities).  All 
opinions expressed by the examiner should be 
accompanied by a complete rationale.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraph, the 
Veteran's earlier effective date claim should 
be readjudicated based on the entirety of the 
evidence.  If it is determined that the 
Veteran is unemployable by reason of his 
service-connected disabilities prior to 
September 27, 1997, the claim shall be 
submitted to the Director of C&P Service for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b).  If the claim 
remains denied, the Veteran and his attorney 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


